 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDOHIO FERRO ALLOYS CORPORATIONandUNITED STEEL-WORKERS OF AMERICA, CIO,Petitioner.Case No. 8-RC-2046. December 23, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul Wein-garten, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicialerrorand are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In its petition, as amended at the hearing, the Petitionerseeks a residual unit composed of office and clerical employees,laboratory employees, the stores clerks, and the storessecretary, excluding production and maintenance employees,plant guards, and supervisors. The Petitioner is presently thecertified bargaining agent of a production and maintenanceunit, from which the employees it now seeks to representseparately were specifically excluded.' The Employer raisesfour objections to the petition: (1) The Petitioner cannot prop-erly claim to represent employees excluded from the produc-tion and maintenance unit, when it declares its intention ofincluding these employees in the same local union and under thesame contract with the production and maintenance employees;(2) it is inappropriate to join the laboratory employees, who aretechnical employees, together with office and clerical employeesand stores employees, or to join the latter two groups; (3) theunit of laboratory employees should specifically exclude pro-fessional employees; and (4) the office and clerical employeesshould be excluded as confidential employees. The Employer'sobjections will be disposed of in our findings below.The Office and Clerical EmployeesThere are 2 individuals in this category, 1 of whom is des-ignated the office manager. Both do stenographic and generaloffice clerical work for the plant superintendent, who is incharge of labor relations matters at the plant level. The dutiesof both of these clericals include the handling of correspondencebetween the plant superintendent and officers of the corporation,personnel files of all employees, and data pertaining to griev-[Ohio Ferro Alloys Corporation, Case No. 8-RC-1512, not reported in printed volumes ofBoard Decisions.107 NLRB No. 119. OHIO FERRO ALLOYS CORPORATION505ances and labor relations generally. As it is clear on the recordthat these 2 individuals in the course of their regular dutiesactively handle confidential materials relating to labor re-lations, we find that they are confidential employees.The Laboratory EmployeesThe laboratory department is separately located and super-vised. The chief chemist and assistant chief chemist, who are incharge of the department, have and exercise authority to hireand discharge laboratory employees. Accordingly, we findtheyare supervisors as defined in the Act.There are 6 employees in the laboratory classified asanalysts. These are hourly paid employees who make routineanalyses of raw materials and finished products to determinewhether the materials tested meet the specifications requiredfor the manufacture of the ferro alloys on order with the Em-ployer. The analysts are not required to have any educationalbackground.While the Employer indicated at the hearing thatits policy was not to transfer any production and maintenanceemployees to the laboratory as analysts, it appears that 3 suchtransfers were made for personal reasons involving the trans-ferees.We are of the opinion that the work performed by theanalysts is of a routine character, that they are not professionalemployees or technical employees, 2 and that their interests arenot essentially different from those of production and main-tenance employees.A sample preparation man is employed in the laboratorywhose primary functions are to prepare samples of materialsfor analysis, after first obtaining such samples from variousdepartments in the plant. He is hourly paid. The Employer doesnot require that this employee have any technical or educa-tional background. We find likewise that this individual is nota professional or technical employee.A chemist is employed in the laboratory in addition to thechief andassistantchief chemists. Although it was testifiedthat the chemist has, on occasion, assumed "supervisoryduties" there is no contention that he is a supervisor under theAct. However, the Employer argues that the chemist is a pro-fessional employee under the Act. The chemist, a salariedemployee, works under the direction of the chief chemist, whoholdsacollegedegree and has "extensive training" inchemistry and metallurgical work. The chemist himself has 32years of practical experience in chemistry and metallurgy; hehas some college training but no degree. While the record is notspecific as to the duties of the chemist, it does appear that hefunctions generally to assist the chief and assistant chief2See ArnoldHoffman & Co., Inc., 95 NLRB907; GreenbrierDairy Products Co.. 100 NLRB432. 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDchemists in all respects excepting supervision,including thesetting up of procedures for the testing of materials by theanalysts.Italso appearsthat the Employerrequired or sub-stantially relied upon the long practical experience of thechemist in hiring him.On the basisof this record,we believethat the chemist falls within the requirements of the definitionof professional employee underthe Act.'The Stores EmployeesThe stores department is separately located andis-under thesupervision of the storekeeper,who is not soughtby the Pe-titioner.There are 3 employees classified as stores clerks,whose functions are generally to unpack materials and storethem in the warehouse section of the department,to disburse thematerials upon requisition, to keep records of disbursementsand a perpetualinventoryof all materials,and to maintain re-lated files.A stores secretary is also employed in the depart-ment. She performs clerical and secretarial work, and handlescorrespondence relative to bids, placement of orders, pur-chases, and inquiries on materials.These 4 stores employeesare hourly paid. We find that they are essentially plant clericals.In the prior Board decision,as alreadynoted, the laboratoryand stores employees were excluded by agreement of theparties from the production and maintenance unit there foundappropriate.The exclusion of these employees being based uponthe parties'stipulation rather than a Board determination, theEmployer'scontention in effect that theseemployees may notnow beincludedin the unit,presently representedby the Pe-titioner,iswithoutmerit.4As we have found here that the lab-oratory employees are not technical employees and the storesemployees are plant clericals,there appears no reason forseparating these groups for representation purposes,as urgedby the Petitioner,from the existing production and maintenanceunit.We find,therefore,that theymay appropriately be in-cluded aspart of theproduction and maintenanceunit, if they sodesire. However,we shall excludethe chemist,because of hisdiverse interests as a professionalemployee.Accordingly,we shall direct that an election be conducted inthe following voting group of employeesat the Employer's Bril-liant, Ohio,plant, excluding the production and maintenance em -ployees, theconfidential(office and clerical)employees, thechief andassistant chief chemists,the storekeeper, plantguards, and supervisors as definedin the Act:All laboratoryand stores employees,including the analysts,the sample preparation man, the stores clerks, and the storessecretary,but excluding the chemist.3 See, e.g.,Kelsey Hayes Wheel Company, 85 NLRB 666; The ColoradoMilling and ElevatorCo., 87 NLRB 1091.4See Mack Motor Truck Corp , 106 NLRB 618. KNICKERBOCKER MANUFACTURING COMPANY, INC.507If a majority of the employees in the voting group vote for thePetitioner,theyshall be deemed to constitute a part of theexisting production and maintenance unit, and the Regional Di-rector will issue a certification of results of election to sucheffect.5.A question was raised at the hearing involving the eligi-bility of3 analysts(Savage, Hutkai, and Miller)who had beensevered from the Employer's payroll.These employees wereheld by theBoard to have been discriminatorily discharged.5Although the Board's decision in the unfair labor practice caseis before a United States court of appeals for enforcement, wefind,in accordance with precedent,that the Board's decision inthat proceeding is binding upon the Employer unless and until itis set aside by a court of competent jurisdiction.6We thereforefind that the employees in question are eligible to vote in theelection.[Text of Direction of Election omitted from publication.]5Ohio Ferro Alloys Corporation, 104 NLRB 542.6See StationersCorporation, 97 NLRB 601.KNICKERBOCKER MANUFACTURING COMPANY, INC.andAMALGAMATED CLOTHING WORKERS OF AMERICA, CIO,Petitioner.Case No.15-RC-925. December 23, 1953SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election issued bythe Board on June 3, 1953,1an election by secret ballot wasconducted orr June 12,1953, under the supervision of theRegional Director for the Fifteenth Region among the produc-tion and maintenance employees at the Employer's West Point,Mississippi,plant.Upon completion of the election, thepartieswere furnished with a tally of ballots which showedthat of approximately 357 eligible voters, 345 cast valid ballots,ofwhich 143 were for, and 202 against,the Petitioner.On June 18, 1953,the Petitioner filed timely objections toconduct allegedly affecting the results of the election. In ac-cordance with the Rules and Regulations of the Board, theRegional Director conducted an investigation and, on September4, 1953,issued and served on the parties his report on objec-tions, in which he recommended that some of the objections besustained and others overruled,and that the Board set asidethe election and direct a new election.Thereafter the Employerfiled exceptions to the Regional Director's report in which itmoved that the Board overrule the Regional Director andcertify the results of the election.1Not reported in printed volumes of Board Decisions.107 NLRB No. 111.